Citation Nr: 0530951	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-18 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial, compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from October 1965 to May 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision from 
the Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO).  In a July 2003 decision, the RO 
granted service connection for bilateral hearing loss, and 
assigned a noncompensable rating.  The veteran requests a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

In March 2005, to support his claim, the veteran testified at 
a hearing at the RO chaired by the undersigned.  A transcript 
of the proceeding is of record.


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal. 

2.  On VA audiometric examination in October 2002, the 
average right ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 41 dB 
and right ear speech recognition ability was 96 percent 
(Level I).

3.  On VA audiometric examination in October 2002, the 
average left ear pure tone air conduction threshold for the 
frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz was 69 dB 
and left ear speech recognition ability was 60 percent (Level 
VII).

4.  On VA audiometric evaluation in March 2004, the veteran 
had Level VI hearing acuity in the left ear and Level I in 
the right ear.



CONCLUSION OF LAW

The criteria are not met for an initial, compensable rating 
for bilateral hearing loss.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

A VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This  "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held, in part, that VCAA notice, as 
required by 38 U.S.C.A. § 5103, must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ or RO) decision on a claim for VA benefits.  
This was accomplished as the RO sent the veteran s VCAA 
notice in May 2002, which, again, was before the initial 
denial in November 2002.  A subsequent VCAA letter was sent 
in September 2003.  

The VCAA letters explained the type of evidence that needed 
to be submitted for him to prevail on this claim, what 
evidence he should submit, and what evidence the RO would 
obtain for him.  He was also, in essence, told to submit all 
pertinent evidence he had in his possession.  

Additionally, VA has satisfied its duty to assist the 
veteran.  There are no outstanding records to obtain.  The 
veteran's service medical records were obtained.  The veteran 
has provided information regarding where he was treated, and 
VA has obtained, or the appellant submitted, these pertinent 
VA and private medical records.  He was afforded several VA 
audiological examinations.  He also provided testimony at a 
hearing.  

In a letter received by the RO in November 2004, the veteran 
requested that the RO obtain copies of his VA treatment 
records apparently from the summer of 2004.  He indicated 
that VA prescribed him hearing aids at that time.  He also 
requested another hearing examination.

During the hearing before the undersigned, the veteran 
testified that the RO had referred him to a private 
audiologist, described in the transcript as a female with the 
last name "Cain", prior to the most recent VA audiologic 
evaluation in March 2004.  The Board notes that the RO 
obtained copies of private audiologic treatment reports in 
June 2003 from a female audiologist whose last name is 
"King".  The veteran has been notified of the importance of 
providing private evidence to support his claim.  Without a 
specific name, date, or location of the audiologist that the 
veteran mentioned during the hearing, there is no duty for 
the Board to attempt to obtain these records.  Since the 
hearing in March 2005, the veteran has not provided any 
further details regarding this audiologist.  Furthermore, 
during the hearing, the veteran could not accurately recall, 
but he believed that the March 2004 VA audiologic evaluation 
was the last time he had been examined.  He further 
maintained that his hearing acuity had worsened since that 
time.  

While the Board is sympathetic to the veteran's request, it 
finds that the evidence of record is adequate to decide the 
issue on appeal.  The veteran has not identified specific 
medical records dated after the last VA audiologic evaluation 
in March 2004, which document that his hearing acuity has 
clinically worsened. 

As discussed in more detail below, the Board is bound by VA 
law and regulation to rate his hearing loss disability based 
on the specific requirements of the hearing loss tables.  The 
application of these tables to the results of the hearing 
evaluations mentioned is a very "mechanical" (i.e., 
nondiscretionary) process.  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).  Furthermore, in light of the above, 
the Board finds that the March 2004 VA examination is current 
for VA rating purposes.  Therefore, the Board will address 
the issue on appeal.

Consequently, he already has received the requisite VCAA 
notice, so any defect with respect to the notice was 
nonprejudicial and therefore, merely harmless error.  See, 
e.g., Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(An error, whether procedural or substantive, is prejudicial 
"when the error affects a substantial right so as to injure 
an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication]."  

The content of the VCAA notice therefore substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  For these reasons, further VCAA notice is not 
required.

II.  Governing Laws, Regulations and Legal Analysis

The RO, in an October 1970 rating decision, granted service 
connection for high frequency sensorineural hearing loss of 
the left ear and assigned a noncompensable rating.  

On VA audiological evaluation in August 2000, pure tone 
thresholds, in decibels (dB), were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
20
20
35
50
31
LEFT
40
50
70
100
65

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 64 percent in the left ear.

A January 2002 private facility hearing examination report 
provides that, with respect to the veteran's right ear, 
speech reception (or recognition) threshold (SRT) was at 25 
dB; speech discrimination at 92 percent; and hearing loss at 
65 dB.  As for the left ear, the veteran's SRT was 45 dB; 
speech discrimination at 88 percent; and hearing loss at 85 
dB.

In April 2002, the veteran essentially requested an increased 
rating for his left ear hearing loss and service connection 
for right ear hearing loss.  

On VA audiological evaluation in October 2002, pure tone 
thresholds, in dB, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
30
45
60
41
LEFT
40
55
80
100
69

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 percent in the left ear. 

In a July 2003 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable evaluation, effective April 2002.  The veteran 
continued to appeal for a higher rating.  
On VA audiological evaluation in March 2004, pure tone 
thresholds, in dB, were as follows:



HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
45
65
44
LEFT
45
55
75
110
71

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 68 percent in the left ear.  
The diagnosis for the right ear was hearing within normal 
limits at 500 Hertz (Hz), mild sensorineural hearing loss at 
1000 and 2000 Hz, moderate sensorineural hearing loss at 3000 
Hz, and moderately severe sensorineural hearing loss 4000 Hz.  
The diagnosis for the left ear was hearing within normal 
limits at 500 Hz, moderate sensorineural hearing loss at 1000 
and 2000 Hz, severe sensorineural hearing loss at 3000 Hz, 
and profound sensorineural hearing loss at 4000 Hz.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is experiencing with the 
criteria in VA's Schedule for Rating Disabilities (Rating 
Schedule)-which is based as far as practical on average 
impairment in earning capacity.  38 C.F.R. Part 4 (2005).  
Separate diagnostic codes identify the various disabilities.  
When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  And reasonable doubt 
is resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

Ratings for bilateral defective hearing range from 0 to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by a pure tone audiometry test in the frequencies of 
1,000, 2,000, 3,000, and 4,000 Hz.  The rating schedule 
establishes 11 auditory acuity levels designated from level I 
for essentially normal auditory acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85, Diagnostic Codes 6100-
6110.

In addition to the general criteria, based upon research VA 
has identified two circumstances where alternative tables 
could be employed for exceptional patterns of hearing 
impairment.  One is where the pure tone thresholds in each of 
the four frequencies of 1000, 2000, 3000 and 4000 Hz are 55 
dB or greater.  The second was where pure tone thresholds are 
30 dB or less at frequencies of 1000 Hz and below, and are 70 
dB or more at 2000 Hz.  38 C.F.R. § 4.86.

These are the revised criteria for rating hearing loss, which 
became effective on June 10, 1999, prior to the veteran 
filing his claim for a higher rating for this disability in 
July 2000.  So only the new criteria need be considered.  See 
Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Board notes that the veteran has been in receipt of 
service connection for hearing loss of the left ear since 
1970.  In July 2003, the RO granted service connection for 
bilateral hearing loss, effective April 2002.  Therefore, the 
veteran is entitled to consideration of a "staged" rating to 
compensate him for times since filing his claim in April 2002 
when his bilateral hearing loss may have been more severe 
than at other times during the course of his appeal.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The findings from the two VA audiological evaluations 
conducted during the current appeal period, October 2002 and 
March 2004, do not provide for a compensable rating for the 
bilateral hearing loss.  Of those two evaluations, the 
findings were worse for the October 2002 test.  So to ensure 
giving him the best possible chance of receiving a higher 
rating, the Board will use those findings.  

When the pure tone threshold average and the speech 
recognition score for the right ear are applied to Table VI, 
the numeric designation of hearing impairment is Level I.  
And when the pure tone threshold average and speech 
recognition score for the left ear are applied to Table VI, 
the numeric designation of impairment is Level VII.  So when 
these numeric designations for the right and left ears are 
then applied to Table VII, the percentage of evaluation for 
hearing impairment is noncompensably disabling.  The more 
recent VA audiological evaluation would provide the veteran 
with hearing impairment of Level I in the right ear and Level 
VI in the left ear.  The requirements for an alternative 
rating pursuant to C.F.R. § 4.86 are not met in this case, so 
that regulation simply does not apply.  Therefore, the Board 
finds that the veteran's hearing disability continues to be 
noncompensable.

Further, the January 2002 private audiological report 
apparently provides that puretone threshold levels at 
frequencies 1000, 2000, 3000, and 4000 Hz were between 25 dB 
and 55 dB for the right ear; and 45 dB and 100 dB in the left 
ear.  See "Frequency in Hertz" diagram in the report.  
However, no numerical threshold percentages are specifically 
provided for frequencies at 1000, 2000, 3000, and 4000 Hz, 
and neither are the puretone threshold averages for either 
ear.  For the purposes of Table VI, the Board requires both 
speech discrimination percentages and puretone threshold 
averages to determine the appropriate Roman numeral "Level" 
of hearing impairment.  While the range of decibel range for 
puretone threshold levels appears to be generally consistent 
with that in the VA examination report, the Board is not 
qualified to interpret the "Frequency in Hertz" diagram in 
the private facility's January 2002 audiological report.  Nor 
can it speculate as to the appropriate average percentages 
for both ears to be assigned to apply the January 2002 
audiological findings to Table VI.

In statements and testimony, the veteran has alleged that his 
bilateral hearing loss is more severe than is currently 
evaluated by VA audiological examination.  He noted that he 
must wear hearing aids.  He maintains that military personnel 
knew he had defective hearing in service but made him sign a 
statement promising not to pursue VA compensation benefits 
for the condition after separation from service.  

The Board sympathizes with his situation.  However, the Board 
is bound by VA law and regulation to rating his hearing loss 
disability based on the specific requirements of the hearing 
loss tables discussed above.  And the application of these 
tables to the results of the hearing evaluations mentioned is 
a very "mechanical" (i.e., nondiscretionary) process.  See 
Lendenmann, 3 Vet. App. 345.  Because he is a layman, he 
simply has no competence to give a medical opinion, himself, 
on the severity of his hearing loss.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Lastly, the Board also has considered whether "staged" 
ratings are warranted.  See Fenderson, 12 Vet. App. at 125 - 
26.  Since, though, the veteran's bilateral hearing loss has 
been no more than 0 percent disabling since filing his claim, 
this represents his maximum level of disability attributable 
to each condition.  And he received the 0 percent rating, to 
compensate him for this, retroactive to the date of receipt 
of his claim.

For the reasons discussed above, the preponderance of the 
evidence is against the claim for a rating higher than zero 
percent for the bilateral hearing loss, so the benefit-of- 
the-doubt doctrine does not apply.  38 C.F.R. § 4.3; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1991).


ORDER

The claim for an initial, compensable rating for the 
bilateral hearing loss is denied.




	                        
____________________________________________
	CHRISTOPHER J. GEARIN 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


